Citation Nr: 1009092	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  04-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as an irregular heart beat.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1968 to November 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
case was originally before the Board on appeal from a June 
2002 rating decision of the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Los Angeles, 
California RO.  In a decision issued in December 2006, the 
Board (in pertinent part) denied the Veteran's claim of 
service connection for a heart disorder, claimed as an 
irregular heart beat.  He appealed that decision to the 
Court.  In November 2008, the Court vacated the December 2006 
Board decision as to service connection for a heart disorder, 
and remanded the matter for readjudication consistent with 
the Court's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veteran's service treatment records (STRs) show that in a 
report of medical history prepared prior to enlistment, he 
reported shortness of breath.  On September 16, 1968 service 
entrance physical examination, clinical evaluations of the 
Veteran's heart and vascular system were normal.  The Veteran 
followed this examination with letters from his private 
chiropractor and physician.  P.M., D.C. stated that the 
Veteran "[had] been given pulmonary and cardiac auscultation 
and percussion examinations.  There [were] essentially normal 
sounds in all fields.  No abnormal form was observed."  Dr. 
M.R. stated that the Veteran's "heart and lung [were] 
normal," and that there was no sign of asthma.  A September 
30, 1968 notation on the Veteran's report of service entrance 
physical examination states that he does not have a history 
of asthma and is accepted for service.

In May 1969, the Veteran complained of coughing and breathing 
troubles; he thought he might have asthma.  On examination, 
his chest was clear to auscultation and percussion, and his 
heart had normal sinus rhythm with no murmurs.  Questionable 
allergic rhinitis was assessed.   In October 1969, he 
complained of shortness of breath for three to four days.  He 
reported a history of hyperventilation and other complaints 
that were thought to be somatic in nature.  His chest was 
symmetrical and clear to percussion and auscultation; he had 
exaggerated inspiration.  The impression was unknown, and the 
Veteran was urged to go to the mental health clinic.  On 
October 1969 service separation examination, clinical 
evaluations of the Veteran's heart and vascular system were 
normal.  A chest X-ray was also normal.  There were no 
pertinent notations in the associated medical history report.

The Veteran alleges he was told he had an irregular heart 
beat and received treatment for such between 1970 to 1972 at 
West Los Angeles, Brentwood, and Wadsworth VA medical centers 
(VAMCs).  An exhaustive search of archives for records of 
such treatment was unsuccessful.

December 1982 to April 1988 VA treatment records show that in 
December 1982, the Veteran was seen in the emergency room for 
complaints of chest pain that radiated to the back, and mild 
shortness of breath.  The diagnosis was pericarditis.  In 
June 1984, the Veteran complained of shortness of breath with 
chest tightness, general malaise/ weakness.  A hospital 
summary reflects that he was admitted for three days to rule 
out pericarditis, and that he had a questionable cardiac 
history.  The Veteran reported he had been told in the past 
that he had irregular heart beats.  He also reported two 
prior episodes of pericarditis, in 1981 and 1982, and that he 
had been told the etiology was viral.  On cardiac 
examination, the Veteran was found to have an early pre-
systolic sound that was not consistent with a rub.  Chest X-
rays were interpreted as suggestive of an infiltrate.  The 
assessment was that the symptoms were suggestive of recurrent 
pericarditis and that the etiology was likely viral.  A 
problem list notes the onset of viral syndrome in June 1984 
with such problem noted in October 1987, and a history of 
pericarditis reported in October 1987. [June 2000 to June 
2001 VA treatment records are silent for any complaints, 
findings, treatment, or diagnoses relating to the heart.]
On January 2002 authorized cardiology VA examination, the 
Veteran reported that he had an irregular heart beat 
diagnosed initially in 1970, and that he had not experienced 
any abnormal rhythm since 1975.  It was noted that he had a 
reported history of pericarditis in 1981 and 1984.  After 
clinical evaluation, and following diagnostic studies that 
included a stress test and a chest X-ray, interpreted as 
showing no pneumonic infiltrates, the VA examiner opined that 
there was no pathology to render a cardiac diagnosis.

Based on the foregoing, the Board (in its December 2006 
decision) found that there was no competent evidence showing 
that the Veteran had a current cardiac disability, to include 
a disability manifested by irregular heartbeat.  The Board 
thus concluded, "Without any competent evidence of current 
cardiac disability, the veteran has not satisfied the 
threshold legal requirement for establishing service 
connection for such disability.  There is no valid claim of 
service connection."

The Court's December 2008 decision found that the Board 
failed to discuss January 2002 chest X-ray results that noted 
the Veteran's heart "could be slightly enlarged" and 
further noted that there was "suggestion of an element of 
mild early vascular congestion" and a "somewhat unfolded" 
aorta from early atherosclerotic changes.  [Notably, this 
chest X-ray was taken in association with the Veteran's 
January 2002 VA examination, and was reported by the 
examining cardiologist as showing no pneumonic infiltrates 
(see above).]  As the Court has found a discrepancy between 
the examiner's finding that there was no pathology to render 
a cardiac diagnosis and the radiologist's report of the 
January 2002 chest X-ray, another examination is indicated.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that 
once VA undertakes the effort to provide an examination, it 
must provide an adequate one).

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the Veterans Claims Assistance Act of 
2000 notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Here, the Veteran was 
not notified of the criteria for establishing a disability 
rating or the effective date of an award.
Accordingly, the case is REMANDED for the following:

1. 	The RO should send the Veteran a 
letter regarding the rating of a heart 
disorder and effective dates of awards as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).

2. 	The RO should ask the Veteran to 
identify the provider(s) of any additional 
treatment or evaluation he has received 
for a heart disorder, to include a 
disability manifested by irregular heart 
beats, records of which are not already 
associated with the claims file, and to 
provide any releases necessary for VA to 
secure records of such treatment or 
evaluation.  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified by 
the Veteran.

3. 	The RO should then arrange for the 
Veteran to be examined by a cardiologist.  
The Veteran's claims file, to include this 
remand and the January 2002 chest X-ray 
film (which should be associated with the 
record before the claims file is forwarded 
to the examiner), must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated studies 
[specifically including a chest X-ray if 
the film from the January 2002 X-ray is 
unavailable] should be performed.  Based 
on a review of the record and examination 
of the Veteran, the examiner should 
provide opinions responding to the 
following questions:

(a) Does the Veteran have a heart 
disorder, to include a disability 
manifested by irregular heart beats, and, 
if so, what is the proper diagnosis for 
such entity?

(b) If a heart disorder is diagnosed, is 
such disability, at least as likely as not 
(i.e., 50 percent or better probability), 
related to the Veteran's service, to 
include his complaints/treatment of 
shortness of breath therein?  

(c) If a heart disorder is not found, the 
examiner's explanation of rationale must 
specifically address and reconcile the 
cited discrepancy between the 
radiologist's report interpreting the 
January 2002 chest X-ray and the finding 
of no cardiac disorder (as in the opinion 
of the January 2002 VA examining 
cardiologist).  The examiner should 
explain the rationale for all opinions.

4. 	The RO should then re-adjudicate 
this claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The purpose of this remand is to implement the mandates of 
the Court, and to ensure that all necessary development is 
completed.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

